Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 02/02/2021, with respect to the previous double patenting rejection have been fully considered and are persuasive.  The previous double patenting rejection has been withdrawn because of approved terminal disclaimer filed 02/02/2021. 

Applicant’s arguments, see page 6 of applicant arguments/remarks, filed 02/02/2021, with respect to previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections has been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is considered Gupta (US 2017/0248506) and Anderson (“Wettability Literature Survey— Part 2: Wettability Measurement”). 
	Gupta teaches determining wettability and injecting two fluids into the rock core sample [Fig. 2-3, inlet ports 105 and 110; ¶0072]. However, Gupta teaches that both inlets are at the same end of the apparatus and also that no imaging is necessary to determine the wettability [Fig. 2, inlets 105 and 110; ¶0016]. Therefore, Gupta does not teach “displacing a wetting phase from the core sample by supplying a non-wetting phase at one of a first end of the core sample or a second end of the core sample while supplying the wetting phase to a first different one of the first end of the core sample or the second end of the core sample; while displacing the wetting phase from the core sample, determining a saturation profile of the core sample based on cross-sectional images of the core sample; and calculating a wettability index value at least based on a comparison of the saturation profile and the model of the core sample.”
	Anderson teaches a method of determining rock properties using different methods of wetting/non-wetting displacement. Anderson teaches a specific method, Capillarimetric method, that includes supplying oil at one end and water at the opposite end [See Fig. 9]. However, the capillary tube in Fig. 9 does not seem to include a core sample. Further, Anderson does not teach using cross-sectional images of the core sample to determine a saturation profile. Therefore, Anderson also does not teach “displacing a wetting phase from the core sample by supplying a non-wetting phase at one of a first end of the core sample or a second end of the core sample while supplying the wetting phase to a first different one of the first end of the core sample or the second end of the core sample; while displacing the wetting phase from the core sample, determining a saturation profile of the core sample based on cross-sectional images of the core sample; and calculating a wettability index value at least based on a comparison of the saturation profile and the model of the core sample.” 
	Claim 1 is believed to be above the prior art. Claims 2-13 are considered above the prior art for depending on claim 1. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RISHI R PATEL/Primary Examiner, Art Unit 2896